Citation Nr: 1747351	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson









INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, these claims were remanded for additional development. 

In this decision, the Board is granting a TDIU.  The Veteran's claim for a higher initial rating must be denied, as discussed in more detail below.


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause total social and occupational impairment.

2.  His PTSD precludes him from obtaining and maintaining substantial gainful activity.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 70 percent for PTSD.  
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126-4.130, DC 9411 (2016).

2.  The criteria are met for a TDIU for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's generalized anxiety disorder is rated as 70 percent disabling for the entire period on appeal under 38 C.F.R. § 4.130, DC 9434.  He has appealed for a higher rating.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

After review of the evidence, the Board does not find that the evidence shows total social and occupational impairment.  Although the record shows that his symptoms have had an impact on his family and social relationships, he has been able to maintain relationships with his family.  He recently, in or around August 2016, attended a family reunion with about 50 family members.  He reported having anxiety during the reunion.  At the May 2017 VA examination, he reported seeing his family every Christmas.  He has been divorced twice, but is currently remarried.  He has been with his current wife since 2011.  He has three children, and reports not having a very close relationship with them, which he attributes to his symptoms.  He denied having any friends, but reported that he often sees acquaintances when getting gas or grocery shopping, and is able to interact appropriately during these occasions.  He reported a dislike and avoidance of crowds, but said that he will attend church services a few times a year, and will go to a restaurant for a special occasion.  The VA examiner opined that he had deficiencies in most areas, but that he was able to perform his activities of daily living, and was able to drive and manage his financial affairs.  

His private therapist also opined in a disability benefit questionnaire, received in October 2016, that he had deficiencies in most areas, but that he was unemployable due to his PTSD.  She indicated that he had disordered sleep and frequent nightmares that cause him to start his day with anxiety.  He does not socialize and is uncomfortable in crowds.  He is hypervigilant, easily distracted, and has memory problems.

His thought processes have consistently been assessed as logical, without signs of disordered thinking, delusions, or hallucinations.  He is always oriented to person, place, and time.  There is no indication that he is a danger to himself or others.  He does not display grossly inappropriate behavior.  He does have some mild memory loss, but not severe enough to cause total impairment.  

In sum, his PTSD does not cause total occupational and social impairment, which is required for the next highest rating.  Id.  The Board does, however, find that his PTSD causes total occupational impairment, as discussed below.  

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is only service connected for PTSD, which has a rating of 70 percent effective from June 18, 2009.  He therefore meets the criteria for a TDIU for the entire period on appeal.  

The record shows that the Veteran last worked full-time or near full-time in March 2009, just prior to the filing of his claim for service connection for PTSD.  After that, he worked part-time, making approximately $200 per week, which results in an estimated gross yearly income of $10,400.  He stopped working even this part-time job in October 2015.  He reported that his PTSD symptoms prevented him from keeping the full-time job, and eventually prevented him from working even part-time.

A TDIU may be granted when the record shows employment if that employment is marginal.  Marginal employment is not considered substantially gainful employment, and is deemed to exist when a veteran's annual income does not exceed the poverty threshold for one person, as established by the U.S. Department of Commerce, Bureau of the Census.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop. 
38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

With regard to his part-time salary, $10,400 is below the poverty threshold for a two-person household, and was for the entire period of time he was working.  This employment is therefore considered marginal.

The remaining question, then, is whether his disability precludes him from obtaining or maintaining substantial gainful employment.  He has a college degree in history.  His treating therapist opined that he was easily distracted, had difficulty adapting to stressful situations, had difficulty establishing work relationships, disturbances of motivation, and impairment of short term memory, all of which negatively impact his ability to work with people or follow instructions.  The Board finds the evidence shows that he was only able to sustain marginal employment, which he eventually had to stop, as a result of his symptoms.  Accordingly, a TDIU is granted for the entire period on appeal. 


ORDER

The claim of entitlement to an initial rating higher than 70 percent for PTSD is denied.

A TDIU is granted effective from June 18, 2009.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


